DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.
	Claims 1, 6-8, 13-15, and 20 are amended as filed on 07/15/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (Pre-Grant Publication No. US 2019/0379589 A1), hereinafter Ryan, and further in view of Ryan et al. (Pre-Grant Publication No. US 2019/0379589 A1), hereinafter Ryan2, and in further view of Marcu et al. (Pre-Grant Publication No. US 2017/0109667 A1), hereinafter Marcu.

2.	With respect to claims 1, 8, and 15, Ryan taught a computer-implemented method executed on a processor for automatically generating alerting rules (0083, where the rules are improved/updated, and the KA/DTR rules apply to alerts in accordance with 0080.  See also, 0081, where the procedures and configurations are applied rules), the method comprising: identifying, via offline analytics, abnormal patterns and normal patterns from history logs based on machine learning and statistical analysis, the history logs stored in a history log database (0079-0080, where the offline machine learning analytics can be seen.  Furthermore, the statistical analysis can be seen in 0122, by the state trend analysis.  Where the database can be seen, at least, in 0081); automatically generating the alerting rules based on the identified abnormal and normal patterns (0071, where the machine learning exposes the patterns and 0126, where the normal and abnormal situations are applied to the pattern matching); transmitting the alerting rules to an alerting engine for evaluation (0079, where the off-line elements are received for the system’s evaluation); receiving a plurality of online log messages from a plurality of computing devices connected to a network (0079, the on-line elements.  See also 0122); augmenting the plurality of online log messages (0122, where the remote off-line data augments the current on-line data); and extracting information from the plurality of augmented online log messages to be provided to the alerting engine.
	However, Ryan did not explicitly state that the system also utilized deep learning.  On the other hand, Ryan2 did teach that the system utilized deep learning (0049).  Both of the systems of Ryan and Ryan2 are directed towards analyzing off-line alarms using machine learning and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Ryan, to utilize deep learning, as taught by Ryan2, as deep learning was a common and contemporarily used method for machine learning.
	However, while Ryan did teach automatically generating alerting rules (0083), Ryan did not explicitly state automatically generating alerting rule candidates based on patterns detected in the history logs, assessing whether the generated alerting rule candidates are accepted or discarded, and the alerting engine configured to approve and enforce the alerting rule candidates accepted by the alerting engine.  On the other hand, Marcu did teach automatically generating alerting rule candidates based on patterns detected in the history logs (0232, where the selected candidate rules can be seen.  Accordingly, the history logs can be seen in the previous sequences of 0114), assessing whether the generated alerting rule candidates are accepted or discarded (0232), and the alerting engine configured to approve and enforce the alerting rule candidates accepted by the alerting engine (0232, where the selected candidate rules can be seen).  Both of the systems of Ryan and Marcu are directed towards monitoring processes and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Ryan, to utilize candidate rule sets, as taught by Marcu, in order to better optimize the system.

3.	As for claims 2, 9, and 16, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  In addition, Ryan taught wherein the history logs are clustered into a plurality of clusters and analyzed to determine normal logs and abnormal logs (0071, where the machine learning exposes the patterns and 0126, where the normal and abnormal situations are applied to the pattern matching).

4.	As for claims 3, 10, and 17, they are rejected on the same basis as claims 2, 9, and 16 (respectively).  In addition, Ryan taught wherein rare logs are identified based on predetermined policies related to the abnormal logs (0011, where the deviation is the rare log under broadest reasonable interpretation).

5.	As for claims 7 and 14, they are rejected on the same basis as claims 1 and 8 (respectively).  In addition, Ryan taught wherein the generated alerting rule candidates are provided to a knowledge database constructed from log message training data (0081, where the database is used with the updated rules in accordance with 0083).

Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan, in view of Ryan2, in view of Marcu, and in further view of Natanzon et al. (Pre-Grant Publication No. US 2020/0134046 A1), hereinafter Natanzon.

6.	As for claims 4, 11, and 18, they are rejected on the same basis as claims 2, 9, and 16 (respectively).  However, Ryan did not explicitly state wherein the normal logs are exposed to log template mining techniques to create log templates.  On the other hand, Natanzon did teach wherein the normal logs are exposed to log template mining techniques to create log templates (0023.  See also 0029).  Both of the systems of Ryan and Natanzon are directed towards managing log data and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Ryan, to utilize log template mining, as taught by Natanzon, in order to provide a more efficient manner for extracting log data.

7.	As for claims 5, 12, and 19, they are rejected on the same basis as claims 4, 11, and 18 (respectively).  In addition, Ryan taught wherein variables are extracted from the log templates, the variables are identified by variable type, and feature extraction is performed on the variables (0079, where the log templates were previously shown by Natanzon: 0023).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan, in view of Ryan2, in view of Marcu, and in further view of Muni et al. (Pre-Grant Publication No. US 2012/0078913 A1), hereinafter Muni.

8.	As for claims 6, 13, and 20, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  However, Ryan did not explicitly state wherein the abnormal patterns and the normal patterns are provided to a subject matter expert validation module before the alerting rule candidates are generated.  On the other hand, Muni did teach wherein the abnormal patterns and the normal patterns are provided to a subject matter expert validation module before the alerting rule candidates are generated (0063).  Both of the systems of Ryan and Muni are directed towards correlating data and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Ryan, to utilize SME, as taught by Muni, in order to provide a more efficient system for validating correlated data. 

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marcu.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452